PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Geenens et al.
Application No. 16/354,485
Filed: 15 Mar 2019
For: SUPPLEMENTAL DOOR LOCK AND ALERT SYSTEM
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed December 15, 2020, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non-Final Office Action of June 11, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extension of time was pursuant to the provisions of 37 CFR 1.136(a) was timely obtained.  Accordingly, the application became abandoned on September 12, 2020.  A Notice of Abandonment was mailed December 17, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a Reply in the form of a Response to the Non-Final Office Action, amendment and claims, (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay. 

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2685 for further examination on the merits. 
 

/Irvin Dingle/ 
Irvin Dingle 
Lead Paralegal Specialist, OPET